DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 Allowable Subject Matter
Claims 1, 4-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant claimed in the independent claims 1 and 14 such that wherein first sub-pixels among the sub-pixels are overlapping with the touch electrode and not overlapping with the common electrode, second sub-pixels among the sub-pixels are overlapping with the common electrode and not overlapping with the touch electrode as described in paragraphs [0041]-[0055].
However, the Examiner has conducted and updated search and found the references of Lim et al (U.S Pub: 20170192508) and Hotelling et al (U.S Pub: 20170147119).  Lim teaches (figs. 1 and 5C) the cross section layers of touch display wherein first sub-pixels among the sub-pixels are overlapping with the touch electrode and not overlapping with the common electrode, second sub-pixels among the sub-pixels are overlapping with the common electrode and not overlapping with the touch electrode. 
Hotelling teaches (figure 84) the touch display panel with touch sensing electrodes (electrode A 8400 and electrode B 8402) in the U pattern such that the electrode A connected to display Vcom (aka, common electrode) and the electrode B is the touch electrode.  None of the electrode A and electrode B overlaps sub-pixels or common electrode throughout the entire surface of the touch display panel [0318]-[0320] such that well known in art.  However, Hotelling does not specifically teach wherein first sub-pixels among the sub-pixels are overlapping with the touch electrode and not overlapping with the common electrode, second sub-pixels among the sub-pixels are overlapping with the common electrode and not overlapping with the touch electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627